Woodward, J.
We think the District Court erred in holding that the act of January 24, 1853, allowing a change of venue before a justice, did not apply to criminal cases. The Code did not allow such change of venue, and this act was designed to remedy the supposed evil. It must apply to criminal as well as civil causes.
The District Court should have granted the defendant a trial in that court, on his affidavit for appeal. This is sufficient, unless controverted by the return of the justice, which is not the case in this instance. State v. Carretson, ante. In this there was error, and the judgment is reversed.